Exhibit 10.4

 

 

 

SUNCOKE ENERGY, INC.

SENIOR EXECUTIVE INCENTIVE PLAN

(effective as of January 1, 2012)

 

 

 

 

SunCoke Energy, Inc.

Senior Executive Incentive Plan

Page 1 of 6



--------------------------------------------------------------------------------

I. PURPOSE

This Plan is designed to provide for Awards to selected executive officers, who,
individually or as members of a group, contribute in a substantial degree to the
success of the Company and the Company Group, and who are in a position to have
a direct and significant impact on the growth and success of the Company and the
Company Group, thus affording to them a means of participating in that success
and an incentive to contribute further to that success. This Plan is intended to
provide performance-based compensation as described in Section 162(m) of the
Code.

II. DEFINITIONS

The following words and phrases shall have the meanings set forth below:

2.1. “Adjusted EBITDA” shall mean earnings before interest, taxes, depreciation
and amortization, adjusted to exclude the impact of significant: gains (losses)
on the disposal of assets; asset impairments, retirements or write-downs; gains
(losses) associated with legal, insurance or tax settlements/adjustments;
restructuring, severance or pension-related charges; or other similar items out
of the ordinary course of business.

2.2. “Administrative Regulations” shall mean the procedures and regulations
established by the Committee pursuant to Article III hereof for the purpose of
administering the Plan.

2.3. “Award” shall mean an award of incentive compensation pursuant to the Plan.

2.4. “Award Fund” shall mean the aggregate amount made available in any
Performance Year pursuant to Article V hereof from which Awards determined under
Article VI hereof may be made.

2.5. “Code” shall mean the Internal Revenue Code of 1986, as amended.

2.6. “Committee” shall mean the committee appointed to administer the Plan by
the Board of Directors of the Company, as constituted from time to time. The
Committee shall consist of at least two (2) members of the Board of Directors,
each of whom shall meet applicable requirements set forth in Section 162(m) of
the Code and the regulations thereunder.

2.7. “Company” shall mean SunCoke Energy, Inc., a Delaware corporation.

2.8. “Company Group” shall mean the Company, together with any corporation,
limited liability company, partnership, association or other entity the accounts
of which are consolidated with those of the Company in the Company’s
consolidated financial statements.

2.9. “Employment Termination Date” shall mean the date on which a Participant
separates from service as defined in Section 409A of the Code and the
regulations thereunder.

2.10. “Guideline Incentive Award” shall mean the Award calculated for each
Participant by multiplying the individual’s base salary effective on January 1
of the applicable Performance Year by the applicable guideline percentage
established by the Committee no later than ninety (90) days after the
commencement of each Performance Year.

 

SunCoke Energy, Inc.

Senior Executive Incentive Plan

Page 2 of 6



--------------------------------------------------------------------------------

2.11. “Just Cause” shall mean, as determined by the Committee:

(a) the willful and continued failure of the Participant to perform
substantially the Participant’s duties with the Company or any entity in the
Company Group (other than any such failure resulting from incapacity due to
physical or mental illness), after a written demand for substantial performance
is delivered to the Participant by the Board of Directors or the Chief Executive
Officer that specifically identifies the manner in which the Board of Directors
or the Chief Executive Officer believes that the Participant has not
substantially performed the Participant’s duties;

(b) indictment of the Participant for a felony in connection with the
Participant’s employment duties or responsibilities to the Company or any entity
in the Company Group that is not quashed within six (6) months;

(c) conviction of Participant of a felony;

(d) willful conduct by the Participant in connection with the Participant’s
employment duties or responsibilities to the Company or any entity in the
Company Group that is gross misconduct (including, but not limited to, dishonest
or fraudulent acts) and places the Company or any entity in the Company Group at
risk of material injury; or

(e) the Participant’s failure to comply with a policy of the Company or any
entity in the Company Group that places the Company or any entity in the Company
Group at risk of material injury.

For purposes of this Section 2.11, no act, or failure to act, on the part of the
Participant shall be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief that the
Participant’s action or omission was in the best interests of the Company or any
entity in the Company Group. In addition, for purposes of this Section 2.11,
“injury” shall include, but not be limited to, financial injury and injury to
the reputation of the Company or any entity in the Company Group. Any act, or
failure to act, based upon authority given pursuant to a resolution duly adopted
by the Board or upon the instructions of the Chief Executive Officer or a senior
officer of the Company or based upon the advice of counsel for the Company shall
be conclusively presumed to be done, or omitted to be done, by the Participant
in good faith and in the best interests of the Company or any entity in the
Company Group.

2.12. “Participant” shall mean the individuals described in Article IV of this
Plan.

2.13. “Performance Year” shall mean each consecutive twelve-month period
commencing on January 1 of each year during the term of this Plan and coinciding
with the Company’s fiscal year.

2.14. “Plan” shall mean this SunCoke Energy, Inc. Senior Executive Incentive
Plan, as amended from time to time.

2.15. “Subsidiary” shall mean any corporation, domestic or foreign (other than
the Company), partnership, joint venture, limited liability company or other
entity during any period in which at least a fifty percent (50%) voting or
profits interest is owned, directly or indirectly, by the Company or any
successor to the Company.

 

SunCoke Energy, Inc.

Senior Executive Incentive Plan

Page 3 of 6



--------------------------------------------------------------------------------

III. ADMINISTRATION

The Plan shall be administered by the Committee. The Committee may, by majority
vote, establish Administrative Regulations as it deems, in its discretion,
necessary for the proper administration of the Plan and make such determinations
and take such action in connection with or in relation to the Plan as it deems
necessary. Each determination made by the Committee shall be final, binding and
conclusive for all purposes and upon all persons. The Committee may rely
conclusively on the determinations made by the Company’s independent public
accountants with respect to matters within their expertise.

IV. ELIGIBILITY

The Chief Executive Officer of SunCoke Energy, Inc., selected senior executives
reporting directly to the Chief Executive Officer of SunCoke Energy, Inc., and
any other executive officer designated by the Committee as a Participant are
eligible to participate in the Plan. No later than 90 days after the
commencement of each Performance Year, the Committee shall, in writing,
designate the Participants who are eligible to receive an Award for such
Performance Year.

V. AWARD FUND

An Award Fund shall be established at five percent (5%) of the Company Group’s
Adjusted EBITDA for each Performance Year. No amounts shall be paid under the
Plan for any Performance Year unless the Company Group has Adjusted EBITDA in
such Performance Year. However, the Committee reserves the right to decrease the
amount of the Award Fund in any given Performance Year.

VI. AWARDS

6.1. If the Company Group has Adjusted EBITDA for the applicable Performance
Year, each Participant may receive an Award for such Performance Year that shall
be no more than (a) for the Chief Executive Officer, the lesser of: (i) the
Applicable CEO Amount and (ii) $4 million, and (b) for each other Participant,
the lesser of: (i) the Applicable Participant Amount and (ii) $2 million.

6.2. For purposes of this Article VI, the following terms shall have the
meanings set forth below:

(a) “Applicable CEO Amount” shall mean, with respect to the applicable
Performance Year, the product obtained by multiplying (i) the Award Fund with
respect to such Performance Year by (ii) the Applicable CEO Percentage.

(b) “Applicable CEO Percentage” shall mean, with respect to the applicable
Performance Year, the quotient obtained by dividing (i) eight by (ii) the
Applicable Denominator.

(c) “Applicable Denominator” shall mean, with respect to the applicable
Performance Year, the sum obtained by adding (i) eight and (ii) the product
obtained by multiplying (A) four and (B) the number of eligible Participants,
other than the Chief Executive Officer, with respect to such Performance Year.

 

SunCoke Energy, Inc.

Senior Executive Incentive Plan

Page 4 of 6



--------------------------------------------------------------------------------

(d) “Applicable Participant Amount” shall mean, with respect to the applicable
Performance Year, the product obtained by multiplying (i) the Award Fund with
respect to such Performance Year by (ii) the Applicable Participant Percentage.

(e) “Applicable Participant Percentage” shall mean, with respect to the
applicable Performance Year, the quotient obtained by dividing (i)four by
(ii)the Applicable Denominator.

VII. LIMITATIONS

7.1. The Committee may not increase the amount payable with respect to any
Award, but the Committee reserves the right to decrease or eliminate any Award
to any Participant. In determining Awards, the Committee shall exercise
discretion only to the extent permitted in Section 162(m) of the Code and the
regulations thereunder for performance-based compensation. In making such
determinations, the Committee may establish factors to take into account in
implementing its discretion, including, but not limited to, achievement of
short-term business objectives and individual objectives, achievement by
Participants of long-term goals of the Company or any entity in the Company
Group, and, except in the case of the Award for the Chief Executive Officer of
the Company, the recommendations of the Chief Executive Officer of the Company.

7.2. No director, officer, or employee of the Company or any entity in the
Company Group, nor any other person shall have the authority to enter into any
agreement with any person for the making or payment of an Award or to make any
representation or warranty with the respect thereto.

VIII. PAYMENT

8.1. All Awards shall be charged against the Award Fund and will be paid in
cash.

8.2. Prior to the payment of any Award under the Plan, the Committee shall
certify in writing that all applicable material conditions for such Award,
including the conditions set forth in Article V, Article VI and this Article
VIII, have been satisfied. In making this certification, the Committee will be
entitled to rely upon an appropriate officer’s certificate from the Company’s
Chief Financial Officer. Subject to the immediately preceding sentence, payment
of the individual Awards will be made in cash less the withholding of
appropriate taxes. Payment of an Award will be made in a lump sum and no later
than March 15 of the year immediately following the end of the calendar year to
which the Award relates.

IX. FORFEITURE AND/OR PRORATION OF AWARD

9.1. Forfeiture. If a Participant voluntarily terminates his or her employment
with the Company or any entity in the Company Group (for any reason other than
retirement, death, permanent disability, or approved leave of absence) prior to
December 31 of any Performance Year, such Participant will not receive payment
of any Award for such Performance Year.

 

SunCoke Energy, Inc.

Senior Executive Incentive Plan

Page 5 of 6



--------------------------------------------------------------------------------

9.2 Proration.

(a) A pro-rated Award, reflecting participation for a portion of the Performance
Year during which the Participant was employed in an eligible position, will be
paid to any Participant whose employment status changed during the Performance
Year as a result of death or permanent disability (as determined by the
Committee), or due to retirement, approved leave of absence, or termination at
the request of the Company or any entity in the Company Group (other than for
Just Cause).

(b) Unless otherwise required by applicable law, any pro-rated Award for the
Performance Year payable hereunder will be paid on the date when Awards are
otherwise payable for such Performance Year as provided in the Plan.

X. PLAN AMENDMENT, SUSPENSION OR TERMINATION

This Plan may be amended or revised at any time by the Committee and may be
discontinued or terminated in whole or in part at any time by the Board of
Directors, except as provided in Article X; provided, however, that no amendment
requiring shareholder approval under Secion 162(m) of the Code will be made
without obtaining such shareholder approval. The Plan will continue in operation
until discontinued or terminated as herein provided.

XI. MISCELLANEOUS

11.1. Neither the action of the Company in establishing the Plan, nor any action
taken by it or by the Committee under the provisions hereof, nor any provision
of the Plan, shall be construed as giving to any Participant the right to be
retained in the employ of the Company, its Subsidiaries or affiliates.

11.2. The Company may offset against any payments to be made to a Participant or
his/her beneficiary under this Plan any amounts owing to the Company, its
Subsidiaries or affiliates from the Participant for any reason.

11.3. Nothing in the Plan shall obligate the Company to set aside funds to pay
for the Awards determined hereunder, or to pay Awards under this Plan.

11.4. The Plan shall be effective for the Performance Period beginning on
January 1, 2012.

11.5. The validity, construction and effect of the Plan or any incentive payment
payable under the Plan shall be determined in accordance with the laws of the
State of Delaware.

11.6. The Company shall have the right to make all payments or distributions
pursuant to the Plan to a Participant, net of any applicable Federal, State and
local taxes required to be paid or withheld. The Company shall have the right to
withhold from wages, Award payments or other amounts otherwise payable to such
Participant such withholding taxes as may be required by law, or to otherwise
require the Participant to pay such withholding taxes.

11.7. This Plan shall be binding upon and inure to the benefit of the Company
and its successors and assigns.

 

SunCoke Energy, Inc.

Senior Executive Incentive Plan

Page 6 of 6